DETAILED ACTION

1.	Claims 1-20 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-4 and 6-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry et al (hereafter Perry)(US Pat. 8,825,730).

5.	As to claim 1, Perry discloses a circuitry implemented on an integrated circuit device (abstract), comprising: 
input circuitry configured to receive a first vector of a first matrix, a second vector of the first matrix, and a third vector of a second matrix (fig. 5, vector processing engine for computing partial inner products receiving input vectors); 
multiplier circuitry configured to: determine a first partial inner-product based at least in part on the first vector and the third vector; and determine a second partial inner-product based at least in part on the second vector and the third vector (column 9, lines 43-60 and fig. 5, including the multiplier circuitry, computing partial inner products); 
adder circuitry configured to: determine a first inner-product of a dot-product based at least in part on the first partial inner-product; and determine a second inner-product of the dot-product based at least in part on the second partial inner-product (column 5, lines 9-16, results may correspond to intermediate or partial sums of products, accumulator may comprise adder); and 
a register communicatively coupled to the input circuitry, the multiplier circuitry, the adder circuitry, or a combination thereof, wherein the register is configurable to store at least a portion of at least one of the first vector, the second vector, or the third vector (Column 2, lines 22-28 register).

As to claim 2, Perry discloses wherein the first vector comprises a row vector and the third vector comprises a column vector (column 3, lines 43-64, row and column). 

7.	As to claim 3, Perry discloses wherein the first vector comprises a column vector and the third vector comprises a row vector (column 3, lines 43-64, row and column). 

8.	As to claim 4, Perry discloses wherein the second matrix is a vector (fig. 2, processing a matrix).

9.	As to claim 6, Perry discloses selection circuitry communicatively coupled to the input circuitry and the register, wherein the circuitry is configured to selectively perform a first operation or a second operation based at least in part on an output of the selection circuitry (fig. 2, selection circuitry 216).

10.	As to claim 7, Perry discloses wherein the adder circuitry comprises a fused adder (column 5, lines 9-16).

11.	As to claim 8, Perry discloses wherein the input circuitry is communicatively coupled to output circuitry of additional circuitry, wherein the additional circuitry is configured to output, at the output circuitry, a third partial inner-product based at least in part on the first vector and the third vector, and wherein the adder circuitry is configured 

12.	As to claim 9, Perry discloses wherein the integrated circuit device comprises a processing array comprising a plurality of processing elements, wherein one of the plurality of processing elements comprises the circuitry (fig. 2).

13.	As to claim 10, Perry discloses the integrated circuit device comprises a field- programmable gate array (FPGA) (column 5, lines 34-40).

14.	As to claim 11, Perry discloses processing circuitry, comprising: 
a cascade chain (fig. 3b, cascaded 360, 370, and 380) configured to determine a dot-product based at least in part on first data associated with a first matrix and second data associated with a second matrix, wherein the first data comprises a first vector and a second vector of the first matrix, wherein the second data comprises a third vector of the second matrix (column 9, lines 43-60 and fig. 5); 
and an embedded memory communicatively coupled to an output of the cascade chain and configured to: receive the dot-product from the cascade chain; and store the dot-product (memory 202 fig 2).

15.	As to claim 12, Perry discloses wherein the cascade chain is configured to determine the dot-product based at least in part on a first partial inner-product and a second partial inner-product, wherein the cascade chain comprises: a first circuit 

16.	As to claim 13, Perry discloses the cascade chain is configured to: determine the dot-product based at least in part on the first vector and the third vector; and 35ALTR:0425AB5543-US determine an additional dot-product based at least in part on the second vector and the third vector (column 8, lines 32-38).

17.	As to claims 14, 19, and 20, the claims is rejected for similar reasons as claim 1 above.

18.      As to claim 15, Perry discloses selection circuitry communicatively coupled to an input of the cascade chain, wherein the selection circuitry is configured to serialize the first data, the second data, or a combination thereof input to the cascade chain (cascade in fig. 3b).

19.     As to claim 16, Perry discloses wherein the embedded memory is configured to implement a first-in, first-out (FIFO) structure (fig. 6 FIFO structure).

As to claim 17, Perry discloses wherein the second data comprises the third vector and a fourth vector of the second matrix (column 9, lines 43-60 and fig. 5).

21.      As to claim 18, Perry discloses wherein the cascade chain is configured to: determine the dot-product based at least in part on the first vector and the third vector; output the dot-product at first output circuitry; determine an additional dot-product based at least in part on the first vector and the fourth vector; and output the additional dot-product at second output circuitry (fig. 1c).



Claim Rejections - 35 USC § 103
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Fowers et al (hereafter Fowers)(US Pub 2019/0325296).

24.      As to claim 5, Perry does not disclose a crossbar communicatively coupled between the input circuitry and the multiplier circuitry, wherein the crossbar is configured to selectively output first data associated with the first vector, second data associated with the second vector, third data associated with the third vector, or a combination thereof.
However, Fowers discloses a crossbar communicatively coupled between the input circuitry and the multiplier circuitry, wherein the crossbar is configured to selectively output first data associated with the first vector, second data associated with the second vector, third data associated with the third vector, or a combination thereof (fig. 1 MFU 140 and 160 contain XBAR and [0040]-[0041] MFU including crossbars may support vector operations such as multiply and addition).

25.      Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify the teachings of Perry, by incorporating the crossbar, as taught by Fowers, for the benefit of utilizing higher throughput low latency processing (Fowers [0027]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pat. 8,825,730 – Related to circuitry for performing Cholesky decomposition is based on a dataflow style architecture which uses self-timed circuitry and eliminates the need for complicated state machines. Calculations are ordered such that partial sums of products are created in parallel subject to data dependency requirements, allowing a single accumulator to perform the summation. A Vector FIFO receives a partial sum of products from a vector processing engine. A Feedback FIFO stores partial results and feeds the partial results back to the data path based on signals from a dataflow controller. The circuitry is flexible to allow different matrix sizes, speed grades, and target frequencies without recompilation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182